DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-5, 7-8, 10, 12 and 15-17 are presented for examination.
Claims 1, 3-5, 7-8, 10, 12 and 15-17 are allowed.

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10, 12 and 15-17 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1, 3-5, 7-8, 10, 12 and 15-17 are allowable over the prior art of record. The prior art of record do not teach the features of “a plurality of event stream filter engines to receive a plurality of event streams, each event stream filter engine to receive a separate event stream, apply a filter rule specified for that particular event stream filter, and generate a filtered output event stream, wherein at least one of the plurality of event streams is an event stream of financial transaction records associated with financial accounts, wherein each financial transaction record includes information identifying a respective financial account associated with the financial transaction record;

a historical processing engine to receive the correlated event results, and apply a historical rule to the correlated event results to produce historical filtered results, wherein the historical rule indicates a different fraud response operation to be performed by the historical processing engine on the correlated event results based on a service level attribute associated with the respective financial account, wherein the service level attribute is selected from a plurality of service level attributes, a class or category of the respective financial account is specified by the service level attribute, and the different fraud response operation to be performed on the correlated event results is determined based on the class or the category; and
a time window engine to apply a time window-based rule to the historical filtered results to produce a fraud response, wherein applying the time window-based rule further comprises storing historical filtered results occurred within a defined period of time, wherein the time window-based rule defines that the fraud response is based on predefined classification of the stored historical filtered results”.

The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “a plurality of event stream filter engines to receive a plurality of event streams, each event stream filter engine to 
a correlation engine to receive the filtered output event streams from the event stream filter engines and apply a correlation rule to the filtered output event streams to produce correlated event results, wherein each of the correlated event results is a tuple formed by associating different types records from at least two of the filtered output event streams; 
a historical processing engine to receive the correlated event results, and apply a historical rule to the correlated event results to produce historical filtered results, wherein the historical rule indicates a different fraud response operation to be performed by the historical processing engine on the correlated event results based on a service level attribute associated with the respective financial account, wherein the service level attribute is selected from a plurality of service level attributes, a class or category of the respective financial account is specified by the service level attribute, and the different fraud response operation to be performed on the correlated event results is determined based on the class or the category; and
a time window engine to apply a time window-based rule to the historical filtered results to produce a fraud response, wherein applying the time window-based rule further comprises storing historical filtered results occurred within a defined period of 

Dependent claims 3-5, 7, 10 and 15-17 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. W./
Examiner, AU 2168
08 April 2021

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168